Title: To George Washington from Antoine-Jean-Louis Le Bègue de Presle Duportail, 15 October 1783
From: Duportail, Antoine-Jean-Louis Le Bègue de Presle
To: Washington, George


                        
                            dear General
                            philadelphia 15th oct. 1783
                        
                        gnl laumoy & Colonel gouvion have informed me of the Regret your Excellency has been pleased to
                            express for our leaving this Country. I am exceedingly flattered with it and beg you to Receive my sincere thanks—I will
                            ask only the permission of telling a word in defense of my last measure—you know, dear general, that there are in this
                            Country great many men even among those who are at the head of gouvrnement, who have so narrow ideas as not to be able to
                            discern who may be Really usefull to america hereafter, who is not—even some go farther and look upon a military man as an
                            inutile burthen to the people and if that military man is a foreigner besides it is a great deal worse with them. I think
                            that in such a Country a foreigner who has some delicacy ought not to stay unless Requested of it and in such a manner as
                            not to leave any doubt to any body that his services are generally acknowleged absolutely necessary even since we are in
                            america we always followed those principles, your Excellency Remembers it probably and I hope will think it was yet more
                            proper to follow them in those present Circumstances. I took the liberty of descending into those particulars, because I
                            shall be very sorry to do anything not approved by your Excellency. if Congress had thought that our future services
                            should be necessary they would have probably taken the same measures as they have done the other times during the war so
                            we cannot be blamed for leaving them now of the most interesting moment. I have the honour to be with the greatest Respect
                            your Excellency the most obedient and humble servant
                        
                            duportail
                        
                    